 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith the purport of the picket sign newly adopted duringthe grace period allottedby Congress for bringing Respondent's action into conformity with the new law.264. Summary statementThe sum of the foregoing is that the General Counsel has not established by apreponderance of the evidence that the picketing here in question was other than foritspurported purpose-which was that of truthfully advising the public that theEmployer did not employ members of or have a contract with Respondent.Iwouldthus deem Respondent to have met the terms of the immunity granted by the provisoof Section 8(b)(7), whether they merely be the objective ones of being informa-tional in import and devoid of any effect of interfering with service,or whether theyentail the additional,subjective requirement that dissemination of information be thegenuine purpose of the picketing,to the exclusion of any immediate objective offorcing the Employer to recognize,or the employees to join, the Respondent,as dis-tinguished from "vague and speculative hopes" to that effect(Bakery Workerscase,footnote24, supra,at 548).Upon the foregoing findings and upon the entire record,Ihereby make thefollowing:CONCLUSIONS OF LAW1.The Charging Employer is engaged in commerce within the meaning of the Act.2.The Respondent Union is a labor organization within the meaning of the Act.3.The Charging Employer filed charges in both proceedings herein which were insubstantial conformity with the Act and the Board'sRules and Regulations.4.Respondent Union did not engage in unfair labor practices within the meaningof Section 8(b)(1)(A)of the Act, or of Section 8(b)(7) of the Act,asmodifiedby the Labor-Management Reporting and Disclosure Act of 1959.RECOMMENDATIONUpon thefindings and conclusions above and upon the entirerecord, itis recom-mended thatthe consolidated complaint herein be dismissed.26The General Counsel urges that Respondent should have told the Employer It was nolonger seeking recognition.The picket sign was there for the Employer to read If it hadany questions,itwas open to It to ask the Respondent.This would seem a more equitablerequirement than one which puts Respondent to the burden of seeking the Employer outto answer questions it has not been asked and, for aught that appears,the Employer maynot even entertain.Lawson Milk CompanyandMyrtle Cobb.Case No. 8-CA-2546.March 26, 1962DECISION AND ORDEROn December 13,1961, Trial Examiner James V. Constantine issuedhis Intermediate Report herein, finding that Respondent had engagedin unfair labor practices in violation of Section 8 (a) (1), (2), and (3)of the Act and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Re-port attached hereto.Thereafter, the Respondent filedexceptionsto the Intermediate Report and a brief in support thereof.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Rodgers, Fanning, and Brown].The Board has reviewed the Trial Examiner's rulings and finds noprejudicial error.The rulings are hereby 'affirmed.The Board hasconsidered the Intermediate Report, the exceptions and brief, and the136 NLRB No. 57. LAWSON MILK COMPANY539entire record in this case, and adopts the findings, conclusions, andrecommendations of the Trial Examiner.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Lawson Milk Company,Akron, Ohio, its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Promising its employees wages increases or other benefits ifthey refrain from becoming or remaining members of Local 497, In-ternational Brotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, or any other labor organization, or refrainfrom giving any assistance or support to, or voting for, such labororganization.(b) Interrogating its employees regarding their union member-ship, activities, or sympathies, in a manner constituting interference,restraint, or coercion in violation of Section 8(a) (1) of the Act.(c)Threatening its employees with discharge if they engage inunion activities or concerted activities for the purpose of collectivebargaining or other mutual aid or protection.(d)Forming, organizing, sponsoring, promoting, or recognizingtheEmployees Representatives-Management Committee, or anyother labor organization, or dominating, interfering with, or con-tributing financial or other support to the Committee, or any otherlabor organization.(e)Discouraging membership in Local 497, or any other labor or-ganization, by refusing to rehire laid-off employees because they en-gaged in concerted activities for the purpose of collective bargainingor other mutual aid or protection.(f) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist Local 497, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, or any otherlabor organization, to bargain collectively through representativesof their own choosing, and to engage in other concerted activities forthe purpose of collective bargaining or other mutual aid or protec-tion, or to refrain from any and all such activities, except to theextent that such right may be affected by an agreement requiringmembership in a labor organization as condition of employment, asauthorized in Section 8(a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act : 540DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a)OfferMyrtleCobbimmediate and full reinstatement to herformer or substantially equivalent position,without prejudice to herseniority or other rights and privileges,and make her whole in themanner set forth in the section of the Intermediate Report entitled"The Remedy."(b)Preserve and, upon request, make available to the Board or toits agents,for examinationand copying,all payroll records, socialsecurity payment records, timecards,personnel records and reports,and all other records necessary to analyze the amounts of backpay dueand the right of reinstatement under the terms of this Order.(c)Withdrawand withhold permanently all recognition from, andcompletely disestablish,the Employees Representatives-ManagementCommittee,or any successors thereto, as the representative of its em-ployees for the purpose,in whole or in part, of dealing with or dis-cussing grievances,labor disputes,wages, rates of pay, hours ofemployment, or conditions of work.(d)Post in its plant atAkron, Ohio,copies of the notice attachedhereto marked"Appendix." 1Copies of said notice,to be furnishedby theRegional Director for the Eighth Region,shall, after beingduly signedby theRespondent,be postedby theRespondent immedi-ately upon receipt thereof,and be maintainedby itfor 60 consecutivedays thereafter,in conspicuous places, including all places where no-tices to employees are customarily posted.Reasonable steps shall betaken by the Respondent to insure that said notices are not altered,defaced,or coveredby any othermaterial.(e)Notify the RegionalDirector for the Eighth Region, in writing,within 10 days from the date of thisOrder, whatsteps Respondent hastaken to complyherewith.i In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the Labor ManagementRelations Act, as amended, we hereby notify our employees that:WE WILL NOT promise our employees wage increases or otherbenefits if they refrain from becoming or remaining members ofLocal 497, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, or any other labor or-ganization, or refrain from giving any assistance or support to orvoting for such labor organization.WE WILL NOT interrogate our employees regarding their unionmembership, activities, or sympathies in a manner constituting LAWSON MILK COMPANY541interference, restraint, or coercion, in violation of Section 8(a) (1)of the Act.WE WILL NOT threaten our employees with discharge if theyengage in union or concerted activities for the purpose of col-lective bargaining or other mutual aid or protection.WE WILL NOT form, organize, sponsor, or promote the Em-ployees Representatives-Management Committee, or any otherlabor organization, or dominate, interfere with, or contributefinancial or other support to such Committee, or any other labororganization.WE WILL NOT recognize the Employees Representatives-Management Committee, or any successors thereto, and we with-draw permanent recognition from it and hereby disestablish itas the representative of any of our employees for the purpose, inwhole or in part, of dealing with or discussing grievances, labordisputes, wages, rates of pay, hours of employment, or conditionsof work.WE WILL NOT discourage membership in Local 497, Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, or any other labor organization, by refusingto rehire laid-off employees because they engaged in concertedactivities for the purposes of collective bargaining or other mutualaid or protection.WE WILL NOT in any other manner interfere with, restrain,or coerce our employees in the exercise of their right to self-organization, to form labor organizations, to join or assist Local497, International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, or any other labor organiza-tion, to bargain collectively through representatives of their ownchoosing, and to engage in other concerted activities for the pur-pose of collective bargaining or other mutual aid or protection,or to refrain from any and all such activities, except to the extentthat such right may be affected by an agreement requiring mem-bership in a labor organization as a condition of employment, asauthorized in Section 8(a) (3) of the National Labor RelationsAct, as modified by the Labor-Management Reporting and Dis-closure Act of 1950.WE WILL offer Myrtle Cobb immediate and full reinstatementto her former or a substantially equivalent position, withoutprejudice to her seniority or other rights and privileges, and wewill make her whole for any loss of pay suffered as a result ofour discrimination against her.All our employees are free to become or remain members of theabove-named Union, or any other labor organization, except to theextent that this right may be affected by an agreement in conformity 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith Section 8 (a) (3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.We will not discriminate inregardto hire or tenure of employment or any term or condition ofemployment against any employee because of membership in or ac-tivity on behalf of any such labor organization.LAWSON MILK COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Employees may communicate with the Board'sRegionalOffice, 720Bulkley Building, 1501 Euclid Avenue, Cleveland 15, Ohio, TelephoneNumber,Main1-4465, if they have any questionconcerningthis noticeor compliance with its provisions.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpona charge and an amended charge filedby Myrtle Cobb,an individual, theGeneral Counsel of theNational LaborRelations Board,by theRegional Directorfor the EighthRegion(Cleveland, Ohio),issued his complaint,dated September 22,1961, againstLawson Milk Company,hereincalled theRespondent.Withrespectto the unfair labor practices,the complaint alleges, in substance, thatRespondent en-gaged in and was engaging in conduct proscribedby Section8(a)(1), (2),and (3)of the NationalLaborRelationsAct, hereincalled theAct, and that suchconductaffected and was affecting commercewithin themeaning of Section 2(6) and (7) ofthe Act.In its answer Respondent denies all of the alleged unfair labor practicesalthough it admits certain facts.Pursuant to duenotice, a hearing was held before JamesV. Constantine, the dulydesignatedTrial Examiner, at Akron, Ohio, on November 1 and 2, 1961. All partieswere represented at and participated in the hearing and were given an opportunityto present evidence,to examine and cross-examine witnesses,to offer oral argument,and to file briefs.Myrtle Cobb, as Charging Party,representedherself.At theconclusionof thetestimony,theGeneral Counsel and the Respondent arguedorally.A briefhas been received from Respondent.At the hearing,Respondentmovedto dismiss the complaint.Thismotion wasdeniedwithout prejudiceto its further consideration and disposition in the Inter-mediateReport.It is now deniedfor thereasons setforth below.Uponthe entire record in this case,including the stipulationsof the parties, andfrom my observation of the witnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent,a divisionof Consolidated Foods Corporation,a Maryland corpora-tion,is engaged in the business of selling and distributingdairyproductsand bakerygoods at retail in the Stateof Ohio.Annuallyit sells goods and products valued inexcess of$500,000,and receives products valued in excessof $50,000 fromoutsidethe Stateof Ohio. I find that Respondentis engaged in commercewithinthe mean-ing of Section2(6) and (7) of the Act, and thatitwill effectuate the policies of theAct to assertjurisdiction over Respondent.H. THE LABOR ORGANIZATIONS INVOLVEDLocal 497,International Brotherhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America,herein called Local 497, is a labor organization within themeaning of Section 2(5) of the Act. LAWSON MILK COMPANY543The status as a labor organization of the Employees Representative-ManagementCommittee, also known 'as the Employee-Management Committee, herein called theCommittee, was contested by Respondent.For the reasons hereinafter set forth insection III, B, below, I find that the Committee is a labor organization within themeaning of Sections 2(5) and 8(a) of the Act.III.THE UNFAIR LABOR PRACTICESA. Interference,restraint,and coercionFor some time prior to May 1961, Local 497 engaged in an organizational cam-paign among the employees of the Respondent.This culminated in the executionof a consent-election agreement and an election held on May 17, 1961, in Case No.8-RC-4221 (not published in NLRB volumes).Early in 1961, there was union activity among Respondent's employees, as a re-sult of which Gladys Cobb, an employee, contacted James Wykle, secretary-treasurerof Local 497.Wykle gave application cards to Cobb, who in turn gave some to em-ployee Christine Jackson to distribute among the employees.During this period John Spiegel, Respondent's personnel manager, called Jacksonto his office and asked her if she had any problems. Upon receiving a negative replySpeigel then inquired whether she knew of any dissatisfaction in her department.She answered that the Respondent's life insurance and seniority programs were themain reasons for union activity among the employees.Upon learning of this dis-satisfaction, Spiegel asked Jackson if the latter thought it would take a union tostraighten things out.Jackson replied that it would because Respondent did notfulfillpromises.A few days before the Board election of May 17, Spiegel again called Jackson to hisoffice.Supervisor Turnage was also present.Speigel told Jackson that he hadheard that she passed out union cards in the plant. Jackson admitted that she haddone so. Spiegel then informed her that this was against company policy and thatanyone who was seen passing out union cards on company property should be fired onthe spot.Jackson stated that she did not know of this policy. Spiegel does notdeny that he forbade Jackson from passing out cards, but claims that he added thatsuch prohibition applied only during working hours. (Jackson admitted that shedistributed cards during working hours.) I find that the Company had not pre-viously informed its employees of any policy against union solicitation on companytime.In any event, I find that Spiegel did not qualify the interdiction by confiningit to working hours only.On May 8, 1961, Respondent President Howlett spoke to an assembly of em-ployees called by Respondent.This was accomplished by shutting down operationsand by each supervisor telling his employees to go to the meeting.Among otherthings, Howlett spoke as follows: Howlett did not realize that the wages of some em-ployees were low until they started to unionize.He promised to raise or adjustwages to bring them up to comparable union rates for similar work, but stated thiscould not be done until after the election scheduled for May 17. Howlett did nottestify.Personnel Manager Spiegel, who was present at this meeting, gave a some-what different version of these remarks. I find that the above account, as narratedby the General Counsel's witnesses, is the more creditable oneThe above remarks of President Howlett, I find, constituted a promise of benefitif the employees rejected Local 497 at the forthcoming election. In making thisfinding I consider relevant Howlett's letter of May 20, 1961, to the employees inwhich, among other things, he expresses appreciation of the vote against Local 497and for a vote against "outside interference," and in which he assures the employeesthat "with this expression of trust, we who are responsible for management decisions,can shape our future plans with full confidence that we are all working together."On the basis of the above subsidiary findings and the entire record, I further findthat Respondent interfered with, restrained, and coerced employees in the exerciseof the rights guaranteed in Section 7 of the Act by the conduct described above insection III, A.B.Domination, interference with, administration of, and support ofthe CommitteePrior to the advent of the Committee, the Respondent had a grievance procedurewhereby employees discussed and sought to adjust problems with their supervisors.By April 3, 1961, President Howlett had become aware, from complaints of em-ployees brought to him, that this procedure was not satisfactory to the employees.At a meeting of employees held on April 3, which was called by President Howlett 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDand addressed by him, he informed the employees that the Respondent had estab-hshed a "representative committee" or 'a "special committee" of elected membersfrom each department to work out a new grievance procedure. These remarks werereduced to writing and distributed to employees on or about April 4.The idea of -a committee to adjust grievances was conceived by, originated with,and was announced by the management of Respondent.All that the employeescould no was to vote for representatives to this committee; they were not given anyvoice on the question of whether a committee should be selected to represent them.Such an election, the time and conditions of which were set by Respondent, was heldabout the middle of April, during working hours, in the office of William Turnage,manager of Respondent's pastry department.Turnage was present during theballoting.Employees were informed of the election by a notice on the bulletinboards.They were directed to vote by supervisors. It was conducted by employeesMathias and Anderson who were selected by the employees to do so. But thenotification of such selection was made to them by Supervisor Gallagher. In theelection,Anderson and employee Peters were elected to represent employees intheir department.In his speech of about May 8, referred to above (section III, A), President Howlettalso alluded to the Committee, said he was behind it and all for it, urged the employ-ees to take their problems to the Committee, not to be afraid to use it, and that "hewould iron out our problems" for those employees resorting to the Committee.On or about May 22, employee Peters called a meeting of employees at the home ofemployee Anderson for the purpose of explaining to employees the procedures ofthe Committee and how it would process employee grievances.As previously noted,both Peters and Anderson had been elected employee members of the Committee.At this meeting Anderson said, among other things, .that President Howlett was 100percent behind the Committee and that the employees should not be afraid to use it.Four members of the Committee, all supervisors, were not elected by the employ-ees, but they were appointed by the Respondent.They are: D. S. Hills, chairman(Respondent's controller, who was designated chairman of the Committee by Presi-dent Howlett); D. R. Mackenroth (Respondent's vice president); John W. Spiegel(Respondent's personnelmanager); and W. C. List (Respondent's productionmanager).Meetings of the Committee, which had about 15 members, were called by themanagement members thereof.Employee members were informed by SupervisorHills by "intercompany memorandum." Supervisor Spiegel took minutes of theCommittee's meetings, had them typed by one of Respondent's clerical employees,and kept the records of the Committee.Although employee Don Miller is secretaryof the Committee, both he and Supervisor Spiegel have signed all minutes of theCommitteeGenerally, committee meetings were held at the Town and CountryMotel, although one was held at Respondent's plant. Spiegel made arrangementsfor the use of the motel, and payment for such use was made to the motel by theRespondent.Although these meetings were held during the forenoon working hours,none of the employee representatives suffered any loss of earnings by attending them.The Committee has never had a fund of its own, collected dues, or had a treasuryor a treasurer.While there is testimony, both from the General Counsel's and Respondent's wit-nesses, that none of the supervisory members of the Committee voted or participatedin decisions at its meetings, I do not credit it because it is inconsistent with theminutes of the Committee.Those minutes show that Supervisor Hills, its chairman,sometimes made "suggestions," Personnel Manager Spiegel made a motion (whichwas carried) to amend step 1 of the grievance procedure, many motions were"carried" without disclosing that supervisors abstained from voting, and PresidentHowlett attended two meetings and vigorously participated in the proceedings atone of them. Further, at the meeting of May 12, Supervisor Mackenroth "em-phatically" stated that management was completely behind the new grievance pro-cedure and would see to it "without reservation" that "no blocks are set up" by anyoneworking for Respondent: Supervisor Spiegel at the meeting of June 7 informed theCommittee that he felt that the work of the Committee largely influenced the em-ployees not to vote for a union on May 17; and President Howlett at the meeting ofSeptember 11 said he would "completely support" any nonunion "forum" ofemployees.At its meeting of October 30, 1961, which President Howlett attended, the com-plaint in the instant case was discussed.Howlett, who acted as chairman in the ab-sence of Supervisor Hills, recommended that the supervisory members resign fromthe Committee.Thereupon they did and immediately left with him.Thereafterthe remaining members, all employee representatives, continued the meeting.They LAWSON MILK COMPANY545decided to "reorganize" as an "acting" employee representative committee until anelection was held to select a "permanent" employee representative committee.Ashort time later, as such "acting" committee, they formally requested "recognition"of Respondent until the election could be held. Such recognition was granted, andRespondent also agreed to "accept" the "permanent" committee, when established.Minutes of the Committee disclose that it processed grievances of individualsthrough a grievance procedure which was adopted by it. But "any questions whichmight pertain to all employees would not go through the grievance procedure as such,but would be brought before the Employee Representative Committee directly fora general discussion with management." (See minutes of May 4 meeting andHowlett's letter of May 15, 1961, to employees.)According to the Committee'sminutes, it processed such matters as seniority, transfers, job posting, job classifica-tions, starting time of shifts, "wages and benefits," "economic issues" (they alsoshow that the management representatives refused to sign an agreement establishingthe "ground rules" of the agreed-upon grievance procedure), improvements in thehospitalization program, overtime for "swing men," differences in union and non-union "swing men" rates of pay, rates of pay while substituting for another, night dif-ferentials, conditions of employment, and "any and all matters."The minutes alsoshow that many grievances relating to the above subjects were adjusted by theRespondent and that further discussions between Respondent and the Committeewere scheduled or contemplated on "economic issues."On the basis of the above subsidiary findings of fact, I find that:1.The Committee is an employee committee, in which employees participate,which exists for the purpose of dealing with Respondent concerning grievances,wages, rates of pay, hours of employment, and conditions of work; and, accordingly,it is a labor organization comprehended by Section 2(5) of the Act. (SeeN.L.R.B.v. Cabot Carbon Company and Cabot Shops, Inc.,360 U.S. 203.)2.The Respondent has dominated and interfered with the formation and adminis-tration of the Committee and has contributed financial support to it, contrary to theprovisions of Section 8(a) (2) of the Act.It is immaterial that the four management representatives have resigned fromthe Committee.Under Board and court precedents, an employer must completelydisestablish a dominated labor organization.NLRB. v. Rath Packing Company,130 F. 2d 540 (C.A.8);Majestic Metal Specialties, Inc.,92 NLRB 1854, 1860. SeeN.L.R B. v. Southern Bell Telephone and Telegraph Company,319 U.S. 50, 57.This has not been accomplished here, for the Committee has not only continued tooperate and is still recognized, but no cleavage or clear line of fracture has beenshown between the Committee and its present temporary successor. In fact, apermanent successor has not yet been organized but the Respondent has agreed torecognize itin futuro.SeeFarringtonManufacturing Company,93 NLRB 1416,1417.El Paso Electric Company v. N.L.R.B.,133F.2d 168 (C.A. 5), isdistinguishable.C. The failure to reemploy Myrtle CobbMyrtle Cobb was first employed by Respondent on November 13, 1955. There-after she was intermittently laid off and rehired.On May 5, 1961, she was rehiredfor the last time.She continued this employment until June 3, 1961, when she waslaid off for lack of work.As on prior occasions when she was laid off, on June 3Cobb was told by her supervisor that she would be recalled when work was available.But, as of the date of the hearing, she had not been recalled, although work hasbeen available.The General Counsel concedes that no illegality accompanied Cobb'slayoff on June 3However, he contends that she has not been reemployed for dis-criminatory reasons prohibited by Section 8(a),(3) of the Act.Respondent contends that Cobb has not been recalled because she was an unsatis-factory employee in that she argued with her supervisors, and that she disrupted pro-duction by gossiping or talking to employees during working hours.However, exceptfor one occasion,' neither her supervisors nor Personnel Manager Spiegel warned herof these alleged offensive traits nor mentioned them to her. In fact, other employeeswho engaged in analogous conduct were neither disciplined nor warned; and, accord-'Once prior to June 3, 1961, Supervisor Turnage heard an argument but "could nothear what was said by either party "When lie came to the parties lie saw that the- wereMrs Cobb and her supervisor, Bill HowardThereupon he told Mrs Cobb that "this kindof thing had to cease, and that we could not continue to have arguments every time asupervisor asked you to change hours or days or whatever case it might be " It is diffi-cult to understand how Turnage knew the contents of the argument when he could nothear what was saidNevertheless I find that he made the above statements to Cobbbecause Cobb admitteditwas made. 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDing to Cobb's supervisors, the conduct of such employeeswas notconsideredunusual.On or about June 20, 1961, Spiegel called Cobb to his office to explain that she hadlost certain benefits as a result of her being a part-time employee for more than ayear, and asked her if she was available for work on a part-time basis.ManifestlyCobb's undesirable personal characteristics were not considered adequate to precludeher return or Spiegel would not have shown an interest in her availability-at leasthe would have mentioned her alleged faults to her.Accordingly, I find that Cobb'salleged misconduct has not been established or given as the reason for declining torecall her. In any event, I find that, even if Cobb's conduct was objectionable it wasnot called to her attention at any time after June 3, 1961, or given as the cause fornot reemploying her. In this connection, the fact that Cobb's hourly rate was raisedinMay 1961 from $1.82 to $2.05 an hour is significant.Neverthelessan ultimatefinding of a discriminatory refusal to rehire cannot bepredicated merely upon a rejection of the Respondent's failure to establish good causeas the ground for not calling Cobb back to work. The General Counsel still has theburden of establishing a discriminatory motive. I find such motive upon the findingsnarrated in the following paragraph.Cobb was the only employee of Respondent who attended a National Labor Re-lations Board conference in April 1961, held for the purpose of adopting "variousterms" of the coming election in Case No. 8-RC-4221.Respondent was repre-sented at said meeting by management personnel and its counsel.Hence Respond-ent had knowledge of Cobb's union activity.Toward the end of May 1961, em-ployee Peters, who was employee representative for Cobb's department on theCommittee, spoke to Personnel Manager Spiegel whether part-time help were recalledaccording to seniorityAt this time, Cobb was a part-time employee. Peters madethis inquiry to ascertain whether Cobb "had a basis for a grievance." Spiegel re-plied that part-time employees did not enjoy seniority on recall, and that Cobb onother occasions had caused "difficulty" for the Respondent, and that Respondentfelt that Cobb "had something to do with the uprising as to the union although.to his [Spiegel's] knowledge she had not passed out cards." I find, accordingly,that on the basis of the facts narrated in this paragraph only, Cobb has not been re-called because she was an active proponent of Local 497 at Respondent's plant.Speigel does not deny uttering these remarks to Peters.Rather, Speigel testified,"I don't recall this conversation, but I could not say I did not have it I talked todozens of employees, and I could not honestly say that I didn't have the conver-sation with him." I find that the conversation occurred in the language recited byPetersCertain evidence introduced by the General Counsel does not add to the dis-crimination above with respect to the failure to recall Myrtle Cobb.Thus thefact that after June 3 Cobb lost certain benefits, including seniority; or that Cobbwas not recalled although she received a service award in February 1961; or thattwo new part-time employees were hired in October 1961 to do work comparable toCobbs, are insufficient to show a discriminatory motive, and I so find. It is there-fore unnecessary to analyze the evidence relating to loss of seniority and other bene-fits by Cobb and 17 other part-time employees; or the evidence that all but 2 (1 ofwhom was Cobb) of these 18 employees have been recalled to work following theirlayoffs on or after June 3 or 5, 1961.Nevertheless I find that the recall of 6 ofthese 18 employees reveals that (in Cobbs department, work which she usually per-formed was available.Upon the basis of the foregoing findings of fact, anduponthe entire record, Imake the following:ConcludingFindings1.Since on or about May 8, 1961, Respondent promised its employees wage in-creases if they refrained from becomingor remainingmembers of, giving anyassistance or support to, or voting for, Local 497.2.Respondent has interrogated its employees concerning theirunionmembership,activities, and sympathies.3Respondent has threatened its employees with discharge if they engaged inunion activities or concerted activities for the purpose of collective bargaining orother mutualaid orprotection.4.Respondent has formed, organized, sponsored, and promoted the Committee,dominated and interfered with its administration, and contributed financial andother support to it.5.Said Committeeisanemployee committee which exists for the purpose ofdealing with Respondent on matters pertaining to grievances, rates of pay, hours ofemployment, and otherterms andconditions of employment.(N.L.R.B. v. EdwardG. Budd Manufacturing Co.,169 F. 2d 571, 576 (C.A. 6).) NATIONAL PARTS WAREHOUSE5476.Since on or about June 3, 1961,Respondent has failed and refused to rehireMyrtle Cobbbecause she had joined,assisted,or favoredLocal 497.1 further find that such conduct violates Section 8(a)(1), that the conduct de-scribed in concluding finding numbered 4 violates Section 8(a)(2), and that theconduct described in concluding finding numbered 6 violates Section 8(a)(3) ofthe Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYIt having been found that Respondent has engaged in certain unfair labor practicesprohibited by Section 8(a)(1), (2), and (3) of the Act, it will be recommendedthat it cease and desist therefrom and that it take certain affirmative action designedto effectuate the policies of the Act. In view of the findings that Respondent dis-criminated with respect to the recall of Myrtle Cobb, the recommended order hereinwill require Respondent to offer immediate and full reinstatement to her formerposition or one substantially equivalent thereto, and to make her whole for any lossof earnings suffered by payment of sums of money equal to those which she normallywould have earned from the date of the discrimination against her to the date ofRespondent's offer of reinstatement or reinstatement as the case may be, less netearnings during the intervening period.The backpay provided herein shall becomputed in accordance with the formula set forth in F.W. Woolworth Company,90 NLRB 289.Since Respondent's activities impede or hinder the self-organization of its em-ployees in a manner which has shown a serious disregard for the purposes of the Act,and Respondent has expressed its hostility to such self-organization at various timesin the past, the remedy herein should be commensurate with the legislative objec-tives enacted in Section 7 of the Act. It follows that an order designed to assureRespondent's employees of their rights as guaranteed in said Section 7 is appropriate.Upon the basis of the foregoing findings of fact, and of the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Local 497 and the Committee are labor organizations within the meaning ofSections 2(5) and 8(a) of the Act.2.By engaging in the conduct set forth in the section entitled "ConcludingFindings," the Respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1), (2), and (3) of the Act.3.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]B. M. Smith, et al., a partnership d%b/a National Parts Ware-houseandInternationalUnion, United Automobile, Aircraft& AgriculturalImplementWorkers of America, UAW, AFL-CIO.Case No. 10-CA-4803.March, 26, 1962DECISION AND ORDEROn January 22, 1962, Trial Examiner Frederick U. Reel issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and is engaging in certain unfair136 NLRB No. 49.641795-63-vol. 136-$6